Order unanimously affirmed with costs. Memorandum: More than seven years passed between defendant’s second demand for service of a complaint and this motion by defendant to dismiss the action pursuant to CPLR 3012 (b). Plaintiff failed to offer a reasonable excuse for such a long delay (see, Barasch v Mi*893cucci, 49 NY2d 594; Varanelli v County of Suffolk, 130 AD2d 653; Berna v Monroe Community Coll., 91 AD2d 1199). Thus Supreme Court acted properly in denying plaintiffs motion for an extension of time to serve a complaint (CPLR 3012 [d]) and in dismissing the action.
We also find that Supreme Court did not abuse its discretion in denying plaintiffs application to punish defendant for contempt. (Appeal from order of Supreme Court, Erie County, Doyle, J. — dismiss complaint.) Present — Dillon, P. J., Denman, Boomer, Green and Davis, JJ.